Citation Nr: 1611052	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  11-07 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an increased rating for lumbosacral strain, currently evaluated as 20 percent disabling (low back disability).

2. Entitlement to a separate rating for lumbar radiculopathy, right lower extremity (RLE) for the period prior to March 17, 2015, and an initial separate rating higher than 20 percent from that date forward.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to April 1977. 

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Houston, Texas that continued a 20-percent rating for the lumbar spine disorder.  In an April 2015 rating decision, an RO decision review officer (DRO) awarded service connection for lumbar radiculopathy of the right lower extremity (RLE) with an initial 20-percent rating, effective in March 2015.

In light of the Veteran's assertions in his written submissions, the Board takes jurisdiction of the TDIU issue.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran has Virtual and VBMS VA paperless claims files, which are highly secure electronic repositories that are used to store and review documents involved in the claims process.  The Board has reviewed the contents of both files while reviewing this appeal.

The issues of entitlement to increased ratings for lumbosacral strain and associated lower extremity neuropathy and entitlement to a TDIU are discussed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The United States Court of Appeals for Veterans Claims (Court) has held that the rating schedule "does not forbid consideration of a higher rating based on a greater limitation of motion due to pain on use including during flare-ups," and that if warranted, a case should be remanded "for the Board to obtain clarification of a new medical examination which complies with the requirements of 38 C.F.R. § 4.40, and the medical examiner must be asked to express an opinion on whether pain could significantly limit functional ability during flare-ups or when the [joint] is used repeatedly over a period of time." DeLuca v. Brown, 8 Vet. app. 202, 206 (1995) (noting that "these determinations should, if feasible, be 'portrayed' (§ 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups"); see also Mitchell v. Shinseki, 25 Vet. App. 32, 44   (2011) (relying on DeLuca for proposition that an adequate joint examination report must comply with § 4.40 and include an "opinion on whether pain could significantly limit functional ability during flare-ups or when the [joint] is used repeatedly over a period of time").

The August 2009 VA examination report reflects that the Veteran reported mild weekly flare-ups, for which he reported mild functional impairment. The examiner, however, did not comment on the effect of flare-ups on the Veteran's low back disability, and also did not comment on whether pain could significantly limit functional ability during flare-ups when the joint is used repeatedly over a period of time. Thus, remand is necessary to obtain further clarification.  The right lower extremity rating is remanded as intertwined with the low back rating.  

Additionally, the evidence is unclear as to whether the Veteran has associated left lower extremity radiculopathy.  The March 2015 examiner recorded normal movement, reflexes, and sensory examination on the left lower extremity and also no pain, paresthesias/dysesthias, or numbness.  However, later, the examiner found mild radiculopathy on both the right and left sides.  The Veteran has generally reported symptoms on the right side, not the left.  Clarification is needed. 

As noted in the Introduction, the Board has assumed jurisdiction of the issue of whether the Veteran's disabilities preclude him from obtaining and maintaining substantially gainful employment.  Service connection is also in effect for bilateral flat feet, right knee chondromalacia; and a skin disorder which is rated noncompensable.  The total combined rating for his disabilities is 60 percent from March 2015.  See 38 C.F.R. § 4.25.  There are no current examinations of the other disabilities.  Hence, there is no basis for an informed assessment of the Veteran's employability in light of them.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination for his spine and lower extremities.  The examiner should measure and record any symptoms and functional impacts of the back disability.  The examiner should address the following:

a. Does the Veteran at least as likely as not have left lower extremity neurologic symptoms associated with his service-connected low back disability?

b. During the August 2009 examination, the Veteran reported flare-ups in low back symptoms.  The examiner should review the examination report and any associated notes and comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  The examiner should attempt to estimate the functional impact of the weekly flare-ups the Veteran reported at the August 2009 examination.  Any additional loss of function during such flare-ups and such additional loss should be expressed in degrees of motion.  The examiner should provide similar information on additional functional impairment if the Veteran reports current flare-ups.

c. How do the Veteran's service-connected low back, lower extremity lumbar radiculopathy, right knee, and flat-foot disabilities affect his functioning?  What types of limitations would he experience with these disabilities?  Would his service-connected disabilities prevent him from working in a job with the same physical requirements as his past work as a counselor? 

The examiner should consider all evidence of record, including lay statements.  Should the examiner advise that the requested clarification cannot be provided except via mere speculation, the examiner should so advise and provide a full explanation as to why not, to include what additional information would be needed to provide the requested clarification.

2. The AOJ will insure that all relevant VA and non-VA treatment records are obtained and added to the claims file.  Contact the Veteran and obtain any needed releases.

3. After all of the above is complete, the AOJ shall review the low back claim de novo and assess the issue of individual unemployability.  If the AOJ determines that the Veteran's total combined rating remains at less than 70 percent, the AOJ shall also determine whether referral for consideration of a TDIU on an extraschedular basis is appropriate.

If any benefit sought on appeal remains denied, issue the Veteran and his representative an SSOC and return the case to the Board, if all is otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals






